DETAILED ACTION
Continued Examination Under 37 CFR 1.114
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/22 has been entered.
Claims 1-4 and 9-20 are pending.
Claims 1-3, 10-12, 14, and 15 have been amended by Applicant.
Claims 1-4 and 9-20 are currently under consideration.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejections Withdrawn
The rejection of claims under 35 U.S.C. 103 as being unpatentable over Kahvejian et al (WO 2015/073587 A2; 5/21/15; 2/17/21 IDS) in view of Hawkins et al (US 2011/0300629 A1; 12/8/11; 2/17/21 IDS), Hyde et al (US 2010/0040546 A1; 2/18/10; 2/17/21 IDS), Zhang et al (BMC Cancer, 2014, 14(193): 1-17; 2/17/21 IDS), Chandarlapaty et al (Clin Cancer Res, 2012, 18(24): 6784-6791), Vivanco et al (Nature Reviews, 2002, 2: 489-501), Hashizume et al (American Journal of Pathology, 2000, 156(4): 1363-1380; 2/17/21 IDS), and Brahmer et al (NEJM, 2012, 366(26): 2455-2465) is withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims 1-4 and 9-20 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Kahvejian et al (WO 2015/073587 A2; 5/21/15; 2/17/21 IDS) in view of Hawkins et al (US 2011/0300629 A1; 12/8/11; 2/17/21 IDS), Hyde et al (US 2010/0040546 A1; 2/18/10; 2/17/21 IDS), Zhang et al (BMC Cancer, 2014, 14(193): 1-17; 2/17/21 IDS), Chandarlapaty et al (Clin Cancer Res, 2012, 18(24): 6784-6791), Vivanco et al (Nature Reviews, 2002, 2: 489-501), and  Hashizume et al (American Journal of Pathology, 2000, 156(4): 1363-1380; 2/17/21 IDS). 
Kahvejian et al teaches methods of treating or preventing cancer comprising administering to a human subject pharmaceutical compositions comprising synthetic membrane-receiver polypeptide complexes comprising erythroid cells expressing receivers on the cells’ surfaces, including receivers that are antibodies such as scFv that specifically target the complexes by binding tumor cell antigens and/or cancer stem cell (CSC) tumor antigens such as CD20 ([1096]-[1097], [1102], and Example 77, in particular). Kahvejian et al further teaches said methods wherein the erythroid cells are enucleated erythrocytes ([0391], in particular). Kahvejian et al further teaches said methods wherein the administering is intravenous ([0366], in particular). Kahvejian et al further teaches said method wherein the complexes further comprise payloads such as therapeutic agents ([0247], [0443], in particular). Kahvejian et al further teaches said method wherein the antibody is anchored to the erythroid cell via a transmembrane domain ([0367], in particular). Kahvejian et al further teaches varying the copy number of a receiver and envisions copy numbers greater than 10,000 – including 25,000 copies, 50,000 copies and 100,000 copies ([0044] and [0673], in particular). Kahvejian et al further teaches said method wherein the erythroid cell comprises multiple receivers ([1075], in particular). The method of Kahvejian et al degrades a target cell ([01096], in particular). Kahvejian et al further teaches said method wherein the cancer is a p53-null solid tumor ([1163]; in particular). Kahvejian et al further teaches CSCs are linked to tumor progression in a variety of solid tumors and CTC enumeration is utilized as a prognostic tool in patients with breast cancer ([1094], in particular).
Kahvejian et al does not specifically demonstrate administered complexes are delivered to an extravascular site, describe a subject as having resistant cancer and/or a cancer lacking a functional caspase apoptosis pathway, describe a subject as having a solid tumor that is vascularized, describe the subject as having a cancer comprising a mutation of a gene listed in instant Table 8, specifically state that administering the complexes results in apoptosis, state that the anti-CD20 antreibody receivers of the complexes induce hypercrosslinking of CD20 on the surface of cancer cells, describe the ratio of the number of complexes in the tumor to the number of complexes in a subject’s bloodstream as greater than 1:1, describe the ratio of complexes to endogenous erythroid cells in a tumor as at least 2:1, describe the amount of binding agent resident in the tumor as at least 2-fold greater than the amount of an otherwise similar binding agent not associated with an erythroid cell, or state that the persistence of the complexes in the tumor is increased by 2-fold as compared with an otherwise similar enucleated erythroid that lacks the receiver of the complexes.  However, these deficiencies are made up in the teachings of Hawkins et al, Hyde et al, Zhang et al, Chandarlapaty et al, Vivanco et al, and Hashizume et al.
Hawkins et al demonstrates administering to a subject complexes comprising erythrocyte cells expressing receivers (TR3) on the cells’ surfaces target and kills human pancreatic tumor cells in vivo, resulting in decreased tumor volume (Figure 6, in particular).
Hyde et al teaches methods of treating tumors comprising administering to a subject complexes comprising erythroid cells expressing receivers on the cells’ surfaces wherein the complexes comprise antineoplastic payloads, including those that induce apoptosis and those that kill tumor cells by non-apoptotic mechanisms ([0306]-[0309] and Example 1, in particular). Hyde et al further teaches such complexes comprising receivers targeting abnormal vascular walls of tumors ([0053], in particular).
Zhang et al teaches erythrocytes can exist in the center of tumor nests where there is no vascular structure between surrounding tumor cells and the erythrocytes (Figure 5B and page 7, in particular). Zhang et al further teaches vascular mimicry as a mechanism without endothelial cells by which a solid tumor can gain access to erythrocytes (page 2, in particular).
Chandarlapaty et al teaches subjects with breast cancer with tumors resistant to an antibody therapeutic of instant Table 1 having a mutation in a gene of instant Table 8 that results in AKT activation (see Abstract, in particular). As evidenced by Vivanco et al (Nature Reviews, 2002, 2: 489-501), such AKT activation in cells inhibits apoptosis and inhibits pro-death caspase-9 (page 493, in particular).  
Hashizume et al teaches erythrocytes in an extravascular site and that blood vessels are unusually leaky, tumors have tumor cell-lined lakes of erythrocytes, disorganized, loosely connected, branched, overlapping or sprouting endothelial cells, and opening between these cells contribute to tumor vessel leakiness, permitting access of macromolecular therapeutic agents to tumor cells (Abstract, in particular). 
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method to treat just any subject with just any type of tumor expressing tumor antigen CD20 of Kahvejian et al comprising performing the method of Kahvejian et al of administering pharmaceutical compositions comprising synthetic membrane-receiver polypeptide complexes comprising erythroid cells expressing receivers on the cells’ surfaces wherein the receivers of the complexes are scFvs that target CD20 on tumor cells of the subject, including tumor cells at a vascular site and cells at an extravascular site, and the payloads of the complexes are any anti-neoplastic payload of the cited references because the cited references teach methods of therapeutically treating subjects with cancer comprising administering complexes comprising erythrocytes comprising receivers (such as scFvs) that target the erythrocytes to tumor cells expressing targets of the receivers (such as the tumor antigen CD20), erythrocytes have access tumor cells at both vascular and extravascular sites, and anti-neoplastic payloads predictably provide benefit to subjects when targeted to tumor cells by therapeutically treating the tumors.
Further, one would predict apoptosis of tumor cells and/or tumor cell death when performing the combined method because Hawkins et al demonstrates administering to a subject complexes comprising erythrocyte cells expressing receivers (TR3) on the cells’ surfaces targets and kills human pancreatic cancer cells in vivo and results in decreased tumor volume (Figure 6, in particular) and payloads of Hyde et al include those that induce apoptosis ([0306]-[0309] and Example 1, in particular).
Further, one would expect complexes comprising anti-CD20 antibody of Kahvejian et al would induce hypercrosslinking of CD20 on the surface of a cancer cell because the antibodies bind CD20 on cancer cells.
Further, because the complexes of the combined method specifically target tumor cells, it would naturally flow from the combined method that the presence and persistence of complexes within tumors would be elevated and result in ratios recited by the instant claims.
Further, one of skill in the art would have been further motivated, with an expectation of success to optimize the combined method using just any copy number for the receivers (including 25,000 copies, 50,000 copies and 100,000 copies of Kahvejian et al) because Kahvejian et al teaches varying the copy number of a receiver ([0673], in particular).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
In the Reply of 4/25/22, Applicant cites Figure 1 of the instant specification and argues the  claims are non-obvious because recited enucleated cells comprising at least 10,000 copies of an exogenous polypeptide comprising a binding agent comprising an scFv against CD20 (a binding agent, “RCT-anti-CD20”, comprising rituximab scFv domain, an HA epitope tag, and full-length GPA) provide an unexpected result of increased apoptosis of CD20-psotive tumor cells (as compared to the level of apoptosis observed when the CD20-positive tumor cells are contacted with a soluble anti-CD20 antibody alone, i.e., not present on the surface of an enucleated erythroid cell).
The amendments to the claims and the arguments found in the Reply of 4/25/22 have been carefully considered, but are not deemed persuasive. In regards to the citation of Figure 1 of the instant specification and argument the  claims are non-obvious because recited enucleated cells comprising at least 10,000 copies of an exogenous polypeptide comprising a binding agent comprising an scFv against CD20 (a binding agent, “RCT-anti-CD20”, comprising rituximab scFv domain, an HA epitope tag, and full-length GPA) provide an unexpected result of increased apoptosis of CD20-psotive tumor cells (as compared to the level of apoptosis observed when the CD20-positive tumor cells are contacted with a soluble anti-CD20 antibody alone, i.e., not present on the surface of an enucleated erythroid cell), the examiner disagrees. It is first noted that the instant claims do not mention rituximab or apoptosis. Further, results obtained with enucleated erythroid cells of Example 1 are (1) not commensurate with the scope of the instant claims and (2) are not surprising. The enucleated erythroid cells of Example 1 comprise an anti-CD20 scFv created using binding domains of rituximab as the receiver and the instant specification discloses claimed embodiments include anti-CD20 antibodies “other than rituximab” (see third full paragraph on page 21, in particular) and the claims clearly encompass anti-CD20 scFvs other than those generated from rituximab. The results of Example 1 are not commensurate with the scope of the instant claims because the asserted “unexpected” attribute is due to the ability of constructs comprising anti-CD20 scFv comprising rituximab binding domains and no instant claim recites constructs comprising anti-CD20 scFv comprising variable domains of rituximab. Further, the ability of constructs comprising enucleated erythroid cells with numerous copies of scFv comprising variable domains of rituximab on their surface to generate increased apoptosis of tumor cells as compared to the level of apoptosis observed when tumor cells are contacted with rituximab alone is not surprising because constructs with numerous copies of anti-CD20 scFv comprising numerous binding domains rituximab on their surface predictably bind numerous CD20 proteins on target cells, resulting in CD20 on the tumor cells clustering/cross-linking and (as evidenced by Weiss et al (J Phys Chem, 2009, 113: 20252-20258) clustering/cross-linking CD20 on target cells by constructs comprising numerous copies of rituximab is known to increase apoptosis (see second paragraph of Introduction on page 20252 of Weiss et al, in particular). As evidenced by Weiss et al, multimeric constructs of rituximab (including constructs comprising rituximab-coated beads, constructs comprising rituximab polymers, constructs comprising liposomes with grafted rituximab) with increased valence compared to monomeric, bivalent rituximab, are known to increase the degree of apoptosis, as compared to free rituximab, as a result of clustering/cross-linking CD20 (second paragraph of Introduction on page 20252, in particular). Further, as evidenced by the prior art of Chiu et al (Mol Cancer Ther, 2007, 6(3): 844-855), constructs comprising numerous copies of an exogenous polypeptide comprising a binding agent comprising anti-CD20 antibody rituximab provide the result of increased apoptosis of CD20-positive tumor cells as compared to the level of apoptosis observed when the CD20-positive tumor cells are contacted with rituximab alone (Figure 3, in particular). Therefore, it is not unexpected that recited enucleated cells comprising at least 10,000 copies of an exogenous polypeptide comprising a binding agent comprising an scFv against CD20 provides a result of increased apoptosis of CD20-positive tumor cells as compared to the level of apoptosis observed when the CD20-positive tumor cells are contacted with a soluble anti-CD20 antibody alone because: (1) constructs with numerous copies of anti-CD20 scFv comprising numerous binding domains rituximab on their surface predictably bind numerous CD20 proteins on target cells, resulting in CD20 on the tumor cells clustering/cross-linking and clustering/cross-linking CD20 on target cells by constructs comprising numerous copies of rituximab is known to increase apoptosis (see Weiss et al, in particular) and (2) the prior art of Chiu et al demonstrates constructs comprising numerous copies of an exogenous polypeptide comprising a binding agent comprising anti-CD20 antibody rituximab (which comprises the same anti-CD20 binding regions of rituximab as the scFv of Example 1 of the instant specification) provide the result of increased apoptosis of CD20-positive tumor cells as compared to the level of apoptosis observed when the CD20-positive tumor cells are contacted with rituximab alone. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642